Citation Nr: 0328952	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-11 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

The propriety of the initial evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling from July 26, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Montgomery, Alabama.

With the notice of disagreement filed in April 2002, the 
veteran asserted claims for service connection for hearing 
loss and tinnitus.  The claims file contains no rating 
decision showing that the RO has adjudicated either of these 
claims.  Appropriate action should be taken on them while the 
case is in remand status.  


REMAND

The claim is remanded so that additional development of 
evidence may be accomplished and the veteran may be furnished 
with the notice concerning his claim required by the Veterans 
Claims Assistance Act of 2000 (the VCAA).

The VCAA, enacted on November 9, 2000, requires VA to provide 
certain assistance and notice to claimants of VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).  New regulations have been promulgated implementing 
the statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  As the claim on appeal was filed after the VCAA was 
enacted, it must be developed and adjudicated within the 
framework established by the statute and implementing 
regulations.  Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991); cf. Kuzma v. Principi, No. 03-7032, 2003 U.S. App. 
LEXIS 17678 (Fed. Cir. Aug. 25, 2003) (VCAA did not apply to 
a claim that was the subject of a Board decision entered 
before the enactment of the VCAA).

Development of evidence

It appears that VA treatment records pertinent to the claim 
remain outstanding.  In the VA Form 9, Appeal to Board of 
Veterans' Appeals, that he filed in July 2002 and the VA Form 
21-4138, Statement in Support of Claim, that he filed in 
January 2002, the veteran said that he was being treated for 
PTSD at the VA medical facility in Tuscaloosa, Alabama.  When 
the claims file was transferred to the Board in September 
2002, it contained only VA treatment records dated from 
January to February 2002.  His substantive appeal document 
makes clear that his VA treatment postdated those records.  
The veteran did not indicate in either statement when his 
treatment at the VA medical facility began, but the Board 
notes that the contested rating is effective from July 26, 
2001.

The claim must be remanded so that all outstanding VA medical 
records relevant to the claim may be associated with the 
claims file.  38 C.F.R. § 19.9 (a); see also Dunn v. West, 11 
Vet. App. 462, 466 (1998) (when outstanding VA records could 
be determinative of the claim, a remand for readjudication is 
in order).  On remand, the RO should ensure that all other 
medical records or other documentary evidence, to include 
employment records, relevant to the claim also is secured.

Such evidence development is required by the VCAA.  Under the 
VCAA, VA must make reasonable efforts to obtain records 
pertinent to a claim for benefits, and if the records could 
not be secured, must so notify the claimant.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When records needed to 
decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  The implementing regulation 
prescribes the content of the notice that VA should give to a 
claimant if it is unable to obtain records.  38 C.F.R. 
§ 3.159(e).  

A VA examination was provided in this case in August 2001.  
However, if additional VA or private medical records 
concerning the veteran's PTSD or employment records are 
obtained on remand, a supplemental examination should be 
provided.  The VCAA requires VA to secure a medical 
examination or opinion if such is necessary to decide a claim 
for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  The rating of the veteran's PTSD must take 
into account all evidence of its nature and severity since 
July 26, 2001 and might be composed of separate ratings 
reflecting different levels in the severity of that 
disability over the ensuing period of time.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  It may not be concluded 
that a VA examination report is adequate for rating purposes 
if medical records relevant to the severity of the disability 
during the period in concern were not before the VA examiner.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA's duty 
is to afford the claimant a thorough and contemporaneous 
medical examination, one that is fully informed and takes 
into account the records of prior examination and treatment).  

Notice

The Veterans Claims Assistance Act of 2000 (the VCAA), 
enacted on November 9, 2000 to established for claimants 
enhanced rights to receive certain assistance and notice from 
VA during the prosecution of their claims.  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  New 
regulations have been promulgated implementing the statute.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  As the 
claim on appeal in this case was pending before VA at the 
time that the VCAA was enacted, they must be developed and 
adjudicated within the framework established by the statute 
and implementing regulations.  Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991); cf. Kuzma v. Principi, No. 03-7032, 
2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003) (VCAA 
did not apply to a claim that was the subject of a Board 
decision entered before the enactment of the VCAA).

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7010 
(Fed. Cir. Sept. 22, 2003).

The VCAA charges VA with a duty to provide claimants with 
certain notice concerning the status of their claims.  Under 
the VCAA, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The notice must 
indicate which evidence the claimant is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
the claimant's behalf.  Id.; see Quartuccio, 16 Vet. App. at 
187.  

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has instructed that the notice issued 
under section 5103 of the VCAA by the agency of original 
jurisdiction must indicate clearly that the claimant has a 
full year from the date of the notice in which to submit the 
evidence or information described there as necessary to 
substantiate the claim and accordingly, must precede initial 
adjudication of the claim by at least one year.  Paralyzed 
Veterans of America.  The Federal Circuit held that a notice 
that does not meet this standard but rather, follows the 
implementing regulation, 38 C.F.R. § 3.159(b)(1) (which 
provides that VA may decide a claim 30 days after the date of 
the notice although the claimant has not responded so long as 
it reopens the claim if the claimant responds within one year 
from the date of the notice), is inconsistent with section 
5103 and misleads and therefore harms claimants whose claims 
are prematurely denied.  See Paralyzed Veterans of America.

The RO did not issue notice to the veteran that complies with 
section 5103 and the holding of the Federal Circuit in 
Paralyzed Veterans of America.  The statement of the case 
provided by the decision review officer in July 2002 did not 
clearly inform the veteran that he had one year in which to 
submit information or evidence necessary to substantiate his 
claim and did not precede initial adjudication of the claim.  
Therefore, the RO must take corrective action on remand.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
development action required by the VCAA 
and its implementing regulations, in 
addition to the action requested below, 
and appearing to be necessary in this 
case has been completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).

The RO must issue written notice to the 
veteran and his representative concerning 
the claim on appeal that satisfies all 
VCAA notice obligations in accordance 
with the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
other applicable legal precedent.  In so 
doing, the RO must inform the veteran and 
his representative that notwithstanding 
any information previously provided, he 
is allowed one full year from the date of 
such notice in which to identify or 
submit information or evidence in support 
of his claim.

2.  The RO should write to the veteran 
and request that he identify or submit 
any additional evidence, medical and lay, 
and including employment records dated 
from July 26, 2001, and any additional 
information of which he is aware that 
could support his claim.  A copy of the 
RO's letter should be sent to the 
veteran's representative.  Also, the RO 
should ensure that all VA medical records 
dated from July 26, 2001 through the 
present reflecting treatment of the 
veteran for PTSD, including any prepared 
at the Tuscaloosa, Alabama VA Medical 
Center, not previously obtained, have 
been associated with the claims file.  

The RO should document in the claims file 
all attempts to secure this evidence, and 
provide appropriate notice to the veteran 
and his representative regarding records 
that could not be obtained.  

3.  If new records of treatment or 
employment records dated from July 26, 
2001 are associated with the claims file 
on remand, the RO should schedule the 
veteran for a supplemental VA psychiatric 
examination.  The examination is to 
assess the nature and severity of the 
veteran's PTSD from July 26, 2001 to the 
present, including any variations in the 
level of the severity of that disability.  

The examination should be conducted by 
the same examiner as performed the August 
2001 VA examination, if possible.

The examiner must review all 
documentation in the claims file 
pertinent to the disability, to include 
any new 
medical records, employment records, or 
other evidence obtained as a result of 
the directives in paragraphs 1-2, above.

All diagnostic studies and tests, to 
include psychological testing, thought 
necessary by the examiner should be 
performed.

The examination report should include 
discussion of the nature, frequency, 
duration, and severity from July 26, 2001 
to the present of all of the veteran's 
symptoms associated with PTSD; an 
assessment of the veteran's day-to-day 
functioning as it has affected his social 
interactions and his employability from 
July 26, 2001 to the present; and 
assignment of current and past-year 
Global Assessment of Functioning (GAF) 
scores.  Using both clinical evaluation 
and review of the pertinent records, the 
examiner should explain whether the 
veteran's symptoms and/or functional 
impairment, if any, have varied in 
severity during the period from July 26, 
2001 to the present and if they have, 
should attempt to describe when during 
this period the severity of the 
disability has varied and to what extent.  
For example, if the veteran's PTSD 
appears to the examiner to be more severe 
currently than during an earlier part of 
this period, the examiner should 
characterize the degree of the increased 
severity and should estimate at what date 
the disability worsened.

In addition, the examination report 
should include discussion of the presence 
or absence during the period from July 
26, 2001 to the present of symptoms 
listed in 
the current VA General Rating Formula for 
Mental Disorders in 38 C.F.R. § 4.130 
(2002) that are ascribed there to 
psychiatric disabilities that could be 
rated at 30 percent or higher.  The 
examiner must be furnished with a copy of 
the rating criteria for 30, 50, 70, and 
100 percent ratings.

4.  Thereafter, the claim for an 
evaluation of PTSD in excess of 10 
percent from July 26, 2001 should be re-
adjudicated.  The RO should consider 
whether a "staged" rating should be 
assigned.  Fenderson.  If the benefit 
sought on appeal is not granted in full, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




